721 S.E.2d 232 (2012)
Jason FISHER, Byron Adams, B.C. Barnes, Cheryl Bartlett, Kathy Beam, Carolyn Boggs, Susette Bryant, Danny Case, Gene Dry, Ricky Griffin, Wendy Herndon, Everett Jenkins, Sandra Langston, Cynthia Stafford, Mary Tautin, and Timothy Thomas
v.
COMMUNICATION WORKERS OF AMERICA; Communication Workers of America, District 3; and Communication Workers of America, Local 3602.
No. 411P11.
Supreme Court of North Carolina.
February 13, 2012.
Stephen J. Dunn, Charlotte, Matthew C. Muggeridge, for Fisher, Jason, et al.
Robert M. Weaver, Pro Hac Vice, for Communication Workers of America, et al.
Ann Groninger, Charlotte, for Communication Workers of America Local 3602.

ORDER
Upon consideration of the conditional petition filed on the 4th of October 2011 by Defendant (Communication Workers of America, Local 3602) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 13th of February 2012."